Exhibit 10.1

 
FIRST AMENDMENT TO
CONVERTIBLE PROMISSORY NOTE


THIS IS AMENDMENT (the “Amendment") being executed and delivered by and between
Drinks Americas Holdings, Ltd., a Delaware corporation ("Drinks"), and IBC Funds
LLC ("IBC"), and dated as of March 6, 2014 (the “Amendment Date”) in order to
amend that certain 8% Convertible Unsecured Promissory Note due as of May 1,
2013.


RECITALS


WHEREAS, pursuant to that certain Note Purchase Agreement dated March 6, 2014 by
and between IBC and Jose Manuel Toscana Gonzalez (the “Assignor”), IBC purchased
the ownership interest in that certain 8% Convertible Unsecured Promissory Note
due as of May 1,  2013 (the “Note”) in the face amount of $125,000, which Note
was originally issued to World Wide Beverage Imports, LLC (“WBI”) in
satisfaction of certain trade payables owed by the Company to WBI and WBI
assigned to the Assignor, on November 1, 2012, in satisfaction of certain trade
payables owed by WBI to the Assignor;


WHEREAS, The parties to this Amendment wish to (i) amend certain terms of the
Note, (ii) restructure the obligations underlying the Note, including the
Maturity Date and the Conversion Price, and (iii) waive any and all Events of
Default arising prior to the date hereof under the Note, all as further set
forth below.


AGREEMENT


 NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged, the parties hereto hereby agree
as follows:


a) Amendment of the Note.  The Note shall be amended such that the Maturity Date
shall be extended to the first anniversary of the Amendment Date.


2.  Waiver of Events of Default, Default Interest and Liquidated Damages.  On
execution of this Amendment, any and all Events of Default, as set forth in the
Note, occurring prior to this Amendment shall be deemed waived without further
recourse by IBC.


3.  Conversion Price. In consideration for the waivers and accommodations agreed
to by IBC in this Amendment, the Conversion Price as set forth in Section 4(b)
of the Note shall be amended to equal to 35% of the lowest historical traded
price of the Company’s common stock prior to the date such conversion is
requested by the holder of the Note but in no event shall the Conversion Price
be equal to less than the par value of the Company’s common stock.
 
 
 

--------------------------------------------------------------------------------

 

 
4.  New York Law and Jurisdiction.  The Note and all issues arising out of the
Note shall be governed by and construed solely and exclusively under and
pursuant to the laws of the State of New York and any action brought concerning
the transactions contemplated by the Note shall be brought in the District Court
of the Southern District of New York and of any Federal District Court sitting
in New York, New York.


5. No Other Effect on the Securities Purchase Agreement or Note. The Note
remains in full force and effect, except as amended by this Amendment.


6.  Effective Date. This Amendment shall be effective as of the Amendment Date.


7.  Miscellaneous.


(a)  Captions; Certain Definitions.  Titles and captions of or in this Amendment
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any of its provisions.  All capitalized terms not otherwise defined herein shall
have the meaning therefor, as set forth in the Securities Purchase Agreement and
Convertible Bridge Note.


(b)  Controlling Law.  This Amendment is governed by, and shall be construed and
enforced in accordance with the laws of the State of New York (except the laws
of that jurisdiction that would render such choice of laws ineffective).


(c)  Counterparts.  This Amendment may be executed in one or more counterparts
(one counterpart reflecting the signatures of all parties), each of which shall
be deemed to be an original, and it shall not be necessary in making proof of
this Amendment or its terms to account for more than one of such
counterparts.  This Amendment may be executed by each party upon a separate
copy, and one or more execution pages may be detached from a copy of this
Amendment and attached to another copy in order to form one or more
counterparts.


(Signature Pages Follow)
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been executed and delivered by Drinks and
IBC as of the date first set forth above.






Drinks:                                                                 Drinks
Americas Holdings, Ltd.




By: ______________________________________
Name: Timothy Owens
Title: CEO




IBC:                                                                       IBC
Funds LLC






By: ______________________________________
Name:
Title:
















*    *    *    *    *